******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. CORDARYL SILVA
              (AC 38313)
            Sheldon, Prescott and Norcott, Js.
     Argued March 7—officially released June 14, 2016

(Appeal from Superior Court, judicial district of
          Ansonia-Milford, Markle, J.)
  Glenn W. Falk, assigned counsel, for the appellant
(defendant).
  Brett R. Aiello, special deputy assistant state’s attor-
ney, with whom, on the brief, were Kevin D. Lawlor,
state’s attorney, and Charles M. Stango, supervisory
assistant state’s attorney, for the appellee (state).
                          Opinion

   SHELDON, J. The defendant, Cordaryl Silva, appeals
from the judgment of conviction for murder in violation
of General Statutes § 53a-54a (a),1 which was rendered
against him after a jury trial. The defendant appeals on
two grounds: (1) that the trial court improperly denied
his request for self-representation, and thus denied him
his sixth2 and fourteenth3 amendment right to represent
himself; and (2) that the state improperly used his post-
Miranda4 silence to imply his guilt, thus violating his
fifth5 and fourteenth6 amendment privilege against self-
incrimination. We affirm the judgment of the trial court.
   The jury reasonably could have found the following
facts. In 2012, the police were investigating the victim,
Javon Zimmerman, and the victim’s brothers, Keyshon
and Roo, for drug sale activity. The defendant had an
ongoing feud with the Zimmermans. The feud stemmed
from the Zimmermans’ failure to make promised pay-
ments to the prison commissary account of the defen-
dant’s half-brother, Stephen Cook. In 2009, Cook had
shot and killed a drug dealer, Kieran Stanley, at the
request of the Zimmermans. The feud came to a head
on May 12, 2012, when the defendant approached the
victim while he was in a vehicle in the parking lot of
RJ’s Cafe´, a bar in Derby. After the victim jumped out
of the vehicle, the defendant walked toward him, said,
‘‘Fuck you, Javon,’’ and shot him two times. The victim
died in the parking lot.
   The jury returned a verdict of guilty on April 8, 2014,
and on the basis of that verdict, the court found that
the defendant had violated his probation. On June 24,
2014, the court sentenced him to fifty years incarcera-
tion plus ten years of special parole on his conviction for
murder and three years for the violation of probation, to
run concurrently, for a total effective sentence of fifty
years incarceration plus ten years of special parole.
This appeal followed. Additional facts will be set forth
as necessary.
                             I
  We first address the defendant’s claim that the trial
court abused its discretion by denying his request for
self-representation in violation of his right to self-repre-
sentation under the sixth and fourteenth amendments.
The defendant argues that he made a clear and unequiv-
ocal request to represent himself that the court denied
for improper reasons. More specifically, the defendant
argues that the court abused its discretion in denying
his request for self-representation because it based its
denial on what it thought were his frivolous reasons
for wanting to represent himself, not on any delay or
disruption of the trial that was likely to result from his
self-representation.
  The following additional facts are relevant to this
defender, Lawrence Hopkins, filed a motion to with-
draw his appearance because the defendant and his
mother had filed grievances against him. On April 9,
2013, at a hearing on the motion to withdraw, Hopkins
told the court, ‘‘I really think it’s in [the defendant’s]
best interests to have another attorney. Communica-
tions between [him and me] have been bad, at best.
The situation between the family and [me], I would best
describe as antagonistic.’’ The court, Iannotti, J., did
not act on Hopkins’ motion. Instead, it continued the
case until July 9 to give the defendant or his parents
time to hire new counsel. The defendant never retained
new counsel, however, and so three days of jury selec-
tion began on February 25, 2014, with Hopkins repre-
senting the defendant.
  On the morning of April 1, 2014, just as the court,
Markle, J., was announcing that it was ready to bring
in the jurors to start hearing the evidence at trial, the
defendant interrupted the judge and asked permission
to address the court. The court allowed the defendant
to make a statement in which he described his long-
standing difficulties with Hopkins. He said that he
believed that Hopkins was not working on his behalf.
The defendant went on to describe Hopkins’ failure to
follow up with two witnesses who would have purport-
edly testified that he had not shot Javon Zimmerman,
but who would not be willing to identify the actual
shooter. In addition, the defendant recounted several
instances in which he felt that Hopkins had lied to him.
The defendant also described his disagreement with
Hopkins’ trial strategy, including as to the witnesses to
be called and the jurors to be selected. Hopkins dis-
puted several of the defendant’s accusations and pro-
vided an explanation as to why certain witnesses had
not been called: ‘‘I don’t know who they are. And if in
fact they exist and they were a witness to this thing or
are going to suggest that they saw someone else shoot
this person but they won’t say who it is, that gives me
grave doubts as to, number one, their veracity, and
number two, their very existence.’’ The court explained
to the defendant that his concerns about his attorney
had already been resolved on pretrial motions, and thus
announced that it was prepared to move on with the
evidence.
   Later that day, after the court gave the jury prelimi-
nary instructions, Hopkins made the following state-
ment to the court, outside the presence of the jury:
‘‘Your Honor, against my advice [the defendant] has
decided that he wants to—that he would like to repre-
sent himself throughout the course of these proceed-
ings. I indicated to him that while that is not advisable,
number one, it will not delay the process, that we’re
here, ready to go.
  ‘‘I indicated that it is customary that a lawyer would
be appointed as standby counsel, which is a role I am
happy to assume. I also indicated to him that the rules
require that I not sit at defense table with him, but be
available in the courtroom in case he has any legal
questions for me, and I am certainly willing to do that.’’
    The court asked the defendant if Hopkins was correct
as to the reasons why he wanted to represent himself,
and the defendant responded, ‘‘No, I didn’t want self-
representation. I wanted new representation. I was just
. . . asking him about my defense, and I asked him,
could I subpoena a couple of people, and he said no.’’
The court then advised the defendant not to discuss
his defense on the record, but the defendant continued,
‘‘I just asked him a question about whether I can sub-
poena some people. He is telling me no, and he said,
well, the only way you are going to subpoena people
. . . or ask questions that you have is if you represent
yourself. So, he basically gave me no option but to just
sit here and go with something I don’t even know about
because he won’t even tell me his plan; he won’t tell
me nothing. He said, just represent yourself. So, he is
putting me in a rock and a hard place. I don’t know
what to do.’’ The court then said, ‘‘Well, based on that,
I am not going to grant you your motion for self-repre-
sentation. Legally, that’s—besides being at the absolute
eve of the trial and the witnesses being called [are] here
to start, besides the procedural aspects, the question
of when and how subpoenas are rendered can be best
addressed by an attorney . . . not by somebody with-
out the experience.’’ The defendant, however, persisted,
‘‘Can I ask you a question? Is there no way that you
can order him to work with me? Is there no way that
the court can order him to work with me and that we
can both work together on this case, instead of him
just saying he do it his way or it’s no way at all? Is
there any way that you can . . . get him to work with
me or at least meet me halfway?’’ Hopkins then said,
‘‘The question [is], do you want to represent yourself
or not; that’s the question, yes or no.’’ The defendant
did not answer that question, instead asking, ‘‘The ques-
tion is, can you work with me?’’
   The court then canvassed the defendant, eliciting
from him that he was twenty-six years old, had a general
equivalency diploma, and had worked in construction
with his father and as a dishwasher. The court, again,
stated, ‘‘I am going to deny your request for self-repre-
sentation. I am sure that Attorney Hopkins knows what
the law is in regard to issuing subpoenas, and I have
confidence that if there is a witness to be subpoenaed
that counsel is aware of the statutory provisions where
it is allowed, and how it is allowed, and when it is
allowed, and I am not sure that you do. So I don’t
think self-representation on that basis is appropriate.’’
Following that colloquy, the jurors were invited to reen-
ter the courtroom, and the state began to present its
case.
   After several state’s witnesses had testified on the
morning and in the early afternoon of the first day of
trial, Hopkins again informed the court that the defen-
dant wished to address it. The following discussion
then ensued:
   ‘‘The Defendant: Excuse me, Your Honor. I notice
during the cross-examination they are not bringing none
of the details. This guy said that, in his statement, that
Javon walked up on me and I shot him. Therefore, he
clearly said I walked up on Javon; that was a contradic-
tion in his first statement. He said I had a . . . .38
revolver. Later on another witness said I had a nine
millimeter. Them is clear, big contradictions that could
cause reasonable doubt, but he is not bringing those
up. He is not asking about my clothes. There’s a big
argument about my clothes, and he is not asking any
of the witnesses about my clothes or nothing . . . I
feel like . . . he is missing a big part of the case.
   ‘‘The Court: . . . [Q]uite frankly, I will tell you that
. . . you have an attorney to make some strategic deci-
sions about what to cross-examine and what not to
cross-examine on, what is relevant, what is not relevant.
And sir, on every objection that you make at this point,
your counsel, I see him doing a more than adequate job.
He has cross-examined this witness as to any underlying
motivation he may have toward the testimony. I can’t—
from what you just told me, I can’t make a determination
as to whether those things, at this point, are relevant
or not or the circumstances. So, I don’t—I am not
going to—
   ‘‘The Defendant: He never even asked—Officer Roger
arrested me a few times. He said he don’t remember
me. Here it is on record that he arrested me. I had
several run-ins with Derby police in 2008. He clearly
lied up there.
  ‘‘The Court: I don’t know that as a fact, sir.
  ‘‘The Defendant: Why would I lie in acing7 my
police records?
  ‘‘The Court: All right.
   ‘‘The Defendant: We can take a break and you can
look it up online if you think I am lying. They clearly—
I feel like I am getting railroaded.
  ‘‘The Court: All right, sir.
  ‘‘The Defendant: All right. I don’t have nothing else
to say.
  ‘‘The Court: I am not going to—
  ‘‘[Defense Counsel]: You don’t want to do it yourself?
  ‘‘The Defendant: Yes.
  ‘‘[Defense Counsel]: Well, tell her.
  ‘‘The Defendant: Can I please represent myself from
forward because I feel I can do a better job than cross-
examining than he is.
  ‘‘The Court: All right. We’re going to take a brief
recess.’’ (Footnote added.)
   After the recess, the court ruled as follows: ‘‘[D]uring
the recess I considered your comments and listened to
your objections that you made on the record before we
took the recess. During the recess, to let you know, I
spoke with your attorney and the state, and I advised
them in advance of the ruling I am about to make. But
first, before I make that ruling, I am going to give you
some advice, advice from the court.
   ‘‘I listened to your objection concerning what you
considered to be a lack of cross-examination of the
officer concerning what you say that he knew you, and
there were prior arrests and he knew you by prior
arrests. What you don’t understand is that, sir, that
decision to cross-examine concerning the prior arrests,
you may not understand this, but that would have been
very prejudicial to you to have the jury, who has been
advised constantly that there is a presumption of inno-
cence, to be then told that you have had prior arrests.
That information will be prejudicial to you. As a matter
of fact, if the state was to try to offer that evidence in, the
court would have ruled that it is inadmissible because it
is prejudicial to you. Understood?
  ‘‘So, and I say this to you because these are strategic
decisions that an experienced [attorney], like Mr. Hop-
kins, makes after spending years in a trial court and
knowing what is relevant, what is a strategic plan to
defend you, and what would not be a smart choice.
  ‘‘So, if you didn’t understand why your attorney did
not cross-examine that officer in the manner that you
wanted, I was going to explain it to you because I
think your attorney has explained it to you and you just
choose not to listen.
  ‘‘So, again, emphasizing that this was the type—the
nature of the evidence that the court would have ruled
inadmissible. In plain words, it would have hurt you in
your case. And again, your inability to comprehend
that fact, along with other strategic decisions that Mr.
Hopkins is making on your behalf, is another reason
why the court will not allow you to represent yourself
because you have the inability to understand when stra-
tegic decisions are being made in your best interest.
  ‘‘So, I am going to remind you once again that you
may know it, but Mr. Hopkins is an experienced criminal
defense litigator who has been doing this for many
years.
   ‘‘So, from this point forward, Mr. Silva, I am going to
decline any further objections made by you concerning
trial strategy.
  ‘‘The Defendant: Can I say one thing?
   ‘‘The Court: No. No. You’re not going to say anything
right now.’’
   Following that exchange, the state proceeded with
its case, and the issue of self-representation was not
raised at trial again.
  The defendant now claims that the court erroneously
denied his clear and unequivocal request for self-repre-
sentation. The state disputes this claim, arguing first
that the defendant did not make a clear and unequivocal
request to represent himself and, second, that even if his
request was clear and unequivocal, the court properly
denied it.
   ‘‘The sixth amendment to the United States constitu-
tion provides in relevant part: In all criminal prosecu-
tions, the accused shall enjoy the right . . . to have
the assistance of counsel for his defense. The sixth
amendment right to counsel is made applicable to state
prosecutions through the due process clause of the
fourteenth amendment. . . . In Faretta v. California,
[422 U.S. 806, 807, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975)]
the United States Supreme Court concluded that the
sixth amendment [also] embodies a right to self-repre-
sentation and that a defendant in a state criminal trial
has a constitutional right to proceed without counsel
when he voluntarily and intelligently elects to do so.
. . . In short, forcing a lawyer upon an unwilling defen-
dant is contrary to his basic right to defend himself if
he truly wants to do so. . . .
   ‘‘It is well established that [t]he right to counsel and
the right to self-representation present mutually exclu-
sive alternatives. A criminal defendant has a constitu-
tionally protected interest in each, but since the two
rights cannot be exercised simultaneously, a defendant
must choose between them. When the right to have
competent counsel ceases as the result of a sufficient
waiver, the right of self-representation begins. . . . Put
another way, a defendant properly exercises his right
to self-representation by knowingly and intelligently
waiving his right to representation by counsel. . . .
   ‘‘State and federal courts consistently have discussed
the right to self-representation in terms of invoking or
asserting it . . . and have concluded that there can be
no infringement of the right to self-representation in
the absence of a defendant’s proper assertion of that
right. . . . The threshold requirement that the defen-
dant clearly and unequivocally invoke his right to pro-
ceed pro se is one of many safeguards of the
fundamental right to counsel. . . . Accordingly, [t]he
constitutional right of self-representation depends . . .
upon its invocation by the defendant in a clear and
unequivocal manner. . . . In the absence of a clear and
unequivocal assertion of the right to self-representation,
a trial court has no independent obligation to inquire
into the defendant’s interest in representing himself
. . . . [Instead] recognition of the right becomes a mat-
ter entrusted to the exercise of discretion by the trial
court. . . . Conversely, once there has been an
unequivocal request for self-representation, a court
must undertake an inquiry [pursuant to Practice Book
§ 44-3], on the record, to inform the defendant of the
risks of self-representation and to permit him to make
a knowing and intelligent waiver of his right to coun-
sel. . . .
   ‘‘Although a clear and unequivocal request is
required, there is no standard form it must take. [A]
defendant does not need to recite some talismanic for-
mula hoping to open the eyes and ears of the court to
[that] request. Insofar as the desire to proceed pro se
is concerned, [a defendant] must do no more than state
his request, either orally or in writing, unambiguously
to the court so that no reasonable person can say that
the request was not made. . . . Moreover, it is gener-
ally incumbent upon the courts to elicit that elevated
degree of clarity through a detailed inquiry. That is, the
triggering statement in a defendant’s attempt to waive
his right to counsel need not be punctilious; rather, the
dialogue between the court and the defendant must
result in a clear and unequivocal statement. . . .
   ‘‘Finally, in conducting our review, we are cognizant
that the context of [a] reference to self-representation
is important in determining whether the reference itself
was a clear invocation of the right to self-representa-
tion. . . . The inquiry is fact intensive and should be
based on the totality of the circumstances surrounding
the request . . . which may include, inter alia, whether
the request was for hybrid representation . . . or
merely for the appointment of standby or advisory coun-
sel . . . the trial court’s response to a request . . .
whether a defendant has consistently vacillated in his
request . . . and whether a request is the result of an
emotional outburst . . . .’’ (Emphasis omitted; internal
quotation marks omitted.) State v. Pires, 310 Conn. 222,
230–32, 77 A.3d 87 (2013).
   ‘‘Our cases establish that a trial court’s duty, after a
defendant has waived his right to counsel and invoked
his right to represent himself, is to determine whether
the defendant’s waiver and invocation of the right were
knowing and intelligent. . . . If it is, the court must,
in most cases, grant the defendant’s request. This right
is even nearer to absolute when it is invoked at the
preliminary stages of the proceedings . . . . Prior to
trial, a court is not free to investigate the adequacy of
defense counsel and, upon discovering that counsel is
providing adequate assistance, require the defendant to
continue to be represented by counsel. . . . The right
to represent oneself is not only exercisable when a
defendant is dissatisfied with counsel. It also protects
a defendant’s interest in autonomy and his right to put
on his own defense, at all critical stages of the proceed-
ings. See, e.g., McKaskle v. Wiggins, 465 U.S. 168, 174,
104 S. Ct. 944, 79 L. Ed. 2d 122 (1984) (‘[t]he pro se
defendant must be allowed to control the organization
and content of his own defense, to make motions, to
argue points of law, to participate in voir dire, to ques-
tion witnesses, and to address the court and the jury
at appropriate points in the trial’). Indeed, a defendant
is entitled to represent himself when he is competent to
do so and chooses to do so knowingly and intelligently.’’
(Citations omitted; footnote omitted.) State v. Braswell,
318 Conn. 815, 833–34, 123 A.3d 835 (2015).
   However, ‘‘[a] defendant’s right to self-representation
is not unqualified when that request is made after trial
proceedings have commenced—even if the request is
clear and unequivocal. Under Faretta v. California,
supra, 422 U.S. 806–807, a trial court may deny a defen-
dant his right to self-representation, inter alia, if he
makes the request in untimely fashion such that grant-
ing it would disrupt the proceedings. . . . With respect
to the timeliness ground [for denial], the [United States
Court of Appeals for the] Second Circuit has stated
previously that [a] criminal defendant must make a
timely and unequivocal request to proceed pro se in
order to ensure the orderly administration of justice
and prevent the disruption of both the pre-trial proceed-
ings and a criminal trial. . . . Assuming, however, that
a defendant’s request to proceed pro se is informed,
voluntary and unequivocal, [t]he right of a defendant
in a criminal case to act as his own lawyer is unqualified
if invoked prior to the start of the trial. . . . Distinct
considerations bear upon requests made after a trial
has begun. . . . After the commencement of a trial, the
right of self-representation is sharply curtailed . . .
and a trial court faced with such an application must
balance the legitimate interests of the defendant in self-
representation against the potential disruption of the
proceedings already in progress. . . . Trial com-
mences, for this purpose, at voir dire. . . .
   ‘‘In [State v. Flanagan, 293 Conn. 406, 978 A.2d 64
(2009)], we adopted the Second Circuit’s balancing test
to determine whether the defendant made his request
in untimely fashion such that granting it would disrupt
the proceedings . . . . [Id., 432–33]. We concluded
that, when a defendant clearly and unequivocally has
invoked his right to self-representation after the trial has
begun, the trial court must consider: (1) the defendant’s
reasons for the self-representation request; (2) the qual-
ity of the defendant’s counsel; and (3) the defendant’s
prior proclivity to substitute counsel. If, after a thorough
consideration of these factors, the trial court deter-
mines, in its discretion, that the balance weighs in favor
of the defendant’s interest in self-representation, the
court must then proceed to canvass the defendant in
accordance with Practice Book § 44-3 to ensure that
the defendant’s choice to proceed pro se has been made
in a knowing and intelligent fashion. If, on the other
hand, the court determines, on the basis of those crite-
ria, that the potential disruption of the proceedings
already in progress outweighs the defendant’s interest
in self-representation, then the court should deny the
defendant’s request and need not engage in a § 44-3
canvass. . . . Trial courts’ decisions to deny requests
for self-representation that are made after the com-
mencement of trial are reviewed for abuse of discre-
tion.’’ (Citations omitted; emphasis omitted; internal
quotation marks omitted.) State v. Pires, supra, 310
Conn. 251–53.
  ‘‘[I]n determining whether there has been an abuse
of discretion, every reasonable presumption should be
made in favor of the correctness of the trial court’s
ruling, and we will upset that ruling only for a manifest
abuse of discretion. . . . Despite this deferential stan-
dard, the trial court’s discretion is not absolute. . . .
Thus, [i]n reviewing a claim of abuse of discretion, we
have stated that [d]iscretion means a legal discretion,
to be exercised in conformity with the spirit of the law
and in a manner to subserve and not to impede or defeat
the ends of substantial justice. . . . In general, abuse
of discretion exists when a court could have chosen
different alternatives but has decided the matter so
arbitrarily as to vitiate logic, or has decided it based
on improper or irrelevant factors.’’ (Citations omitted;
internal quotation marks omitted.) State v. Jacobson,
283 Conn. 618, 626–27, 930 A.2d 628 (2007).
   We first address whether the defendant made a clear
and unequivocal request to represent himself. The
defendant’s first purported request to represent himself
was made by the defendant’s attorney prior to the com-
mencement of evidence but after voir dire. The first
request was not clear and unequivocal because the
defendant expressly disavowed his attorney’s request
for self-representation when he said that he ‘‘didn’t want
self-representation.’’ Accordingly, at that time, ‘‘the dia-
logue between the court and the defendant’’ did not
‘‘result in a clear and unequivocal statement’’ that the
defendant wished to represent himself. (Emphasis omit-
ted; internal quotation marks omitted.) State v. Flana-
gan, supra, 293 Conn. 424.
   The defendant did, however, make a clear and
unequivocal request to represent himself later on the
first day of trial. At that point, he addressed the court
and said, ‘‘Can I please represent myself . . . .’’ The
defendant clearly and unequivocally stated that he
wanted to represent himself, and the court responded
by ruling that it would ‘‘not allow [him] to represent
[himself].’’
  Once the defendant made his clear and unequivocal
request for self-representation, the court was required
to determine the timeliness of that request. In doing so,
the defendant claims that the court improperly weighed
the Flanagan factors, failing, in particular, to give suffi-
cient weight to his claim that no delay in the proceed-
ings would occur as a result of his self-representation.
  After our Supreme Court adopted the balancing fac-
tors test in Flanagan, it remanded the case for a deter-
mination of whether those factors weighed in favor of
the defendant such that a canvass under Practice Book
§ 44-3 was required. The trial court then ‘‘issued a
lengthy and thorough decision in which it concluded
that ‘the defendant’s request for self-representation
should be denied and . . . a Practice Book § 44-3 can-
vass need not be conducted.’ ’’ State v. Flanagan, 147
Conn. App. 262, 269, 82 A.3d 1191, cert denied, 314
Conn. 901, 99 A.3d 1170 (2013) (Flanagan II). The trial
court thoroughly evaluated each factor. As to the first
factor, the trial court said, ‘‘ ‘Although the reason for
the defendant’s desire to represent himself, to call wit-
nesses, may be legitimate on its face, that does not
automatically lead to the conclusion that this factor
weighs in favor of the defendant’s interest in self-repre-
sentation.
   ‘‘ ‘It is the trial court’s duty to analyze the defendant’s
stated reason within the context of the trial. The deci-
sion to call witnesses does not stand alone. The decision
to call witnesses and the potential effectiveness of such
witness’ testimony is a trial strategy decision. . . .
  ‘‘ ‘Although there are basic rights that the attorney
cannot waive without the fully informed and publically
acknowledged consent of the client, the lawyer has—
and must have—the full authority to manage the con-
duct of the trial.
  ‘‘ ‘To allow a defendant’s desire to call witnesses in
contravention of an attorney’s expert decision would
create an atmosphere of disruption for the defendant,
the state and the fact finder during the trial.
   ‘‘ ‘In the case before the court, the defense counsel’s
strategy was explained to this court. Counsel indicated
that the defendant’s request to call the three witnesses
would not advance the defense’s theory of the case.’ ’’
Id., 273–74.
   Finding the defendant’s counsel competent, the court
in Flanagan also determined that the second factor did
not weigh in favor of the defendant. Id., 278. As to the
third factor, the court found that it did not weigh either
for or against the defendant because he had tried to
have the same attorney removed as counsel one time
before. Id. The court then looked at the potential disrup-
tion in the proceedings, noting first that the ‘‘defen-
dant’s request for self-representation came at the close
of the state’s case, and after the testimony of thirty-
seven . . . witnesses, the introduction of ninety-two
. . . state exhibits, seventy-five . . . defense exhibits,
almost two weeks of evidence, and twenty-one . . .
days of jury selection.’’ (Internal quotation marks omit-
ted.) Id., 279. The court also noted that some of the
witnesses whom the defendant wished to call had not
been previously disclosed, and that he would have to
locate some of the witnesses. Id. Although the defen-
dant claimed that no delay would result from his request
for self-representation, the court said that it was not
bound by this assertion and did not credit it. Id.
   On appeal, we affirmed the judgment of the trial
court, reasoning that ‘‘the trial court considered the
reason underlying the defendant’s self-representation
request. It conducted a thorough analysis of the defen-
dant’s stated rationale, namely, to call witnesses in his
defense. . . . Ultimately, the court determined that the
reason for self-representation advanced by the defen-
dant did not weigh in his favor because it would not
have been beneficial to the defense. The defendant
appears to equate a ‘legitimate’ reason for self-represen-
tation with one that is not grounded in a desire to cause
disruption or delay, but is genuinely advanced and is
related to a legitimate right of a defendant in further-
ance of his defense. We recognize that the court did
not find that the defendant’s request was not genuinely
made or that it was made for the purpose of disrupting
the proceeding. In fact, the court deemed the reason
to be facially legitimate as it related to a fundamental
right of a defendant to present a defense. Nonetheless,
a defendant’s right to conduct his own defense is ‘not
unqualified when that request is made after trial pro-
ceedings have commenced . . . .’ State v. Pires, supra,
310 Conn. 251. There is no authority for the proposition
that a reason related to a fundamental right, such as
the right to present a defense, required the court to
conclude that it weighed in the defendant’s favor and
to rule in his favor. It seems inconsistent with a proper
analysis to conclude that the court was precluded from
evaluating the nature of the evidence that the defendant
wished to present to determine if it would have been
admissible and beneficial to the defense such that the
request justified a disruption in the trial proceeding in
that it likely would have affected the outcome of the
trial. In light of the broad discretion afforded trial courts
in ruling on untimely requests for self-representation,
there is no basis for us to conclude that the court’s
thorough analysis of the reasons underlying the defen-
dant’s request was arbitrary or improper.’’ (Footnote
omitted.) State v. Flanagan, supra, 147 Conn. App.
288–89.
   In the present case, we can discern from the record
that the trial court made the following findings as to
the three Flanagan factors. As to the first factor, it
concluded that the defendant wanted to represent him-
self because he had differences with his attorney as to
trial strategy. Specifically, the defendant disagreed with
how Hopkins was cross-examining the state’s wit-
nesses. The court noted that the questions he wished
to have asked would be prejudicial to him and the
answers to them inadmissible, much like the proposed
testimony of witnesses the defendant wished to call in
Flanagan II, which the court said would ‘‘not [have]
advance[d] the defense’s theory of the case.’’ (Internal
quotation marks omitted.) Id., 274. As to the second
factor, the court concluded that Hopkins was a capable
lawyer, stating that he was ‘‘an experienced attorney’’
who was doing a ‘‘more than adequate job.’’ The court
did not make any findings as to the third factor, and
the record does not reveal any evidentiary basis upon
which the court could have concluded that the defen-
dant had ever tried to substitute counsel prior to Attor-
ney Hopkins. The court was aware of the defendant’s
dissatisfaction with Hopkins, as he had continuously
expressed such dissatisfaction throughout the first day
of trial.
   The court made no mention of any ‘‘ ‘potential disrup-
tion of the proceedings already in progress’ ’’; State v.
Flanagan, supra, 147 Conn. App. 279; when it evaluated
the defendant’s second request for self-representation.8
The defendant claims that he had not requested any
delay and that no delay would have occurred if his
request had been granted, although it would have been
within the court’s discretion to discredit this claim. See
State v. Bozelko, 119 Conn. App. 483, 503, 987 A.2d 1102
(‘‘The defendant suggests that no delay would have
resulted from self-representation. The court, however,
was not bound to believe that assertion.’’), cert. denied,
295 Conn. 916, 990 A.2d 867 (2010), cert. denied,
U.S.     , 134 S. Ct. 1314, 188 L. Ed. 2d 331 (2014); see
also State v. Flanagan, supra, 279.
   In evaluating a request for self-representation made
after a trial has commenced, however, the court is not
required to find that a disruption of the trial will occur as
a result of granting the request for self-representation.
Instead, the trial court must weigh the three factors set
forth in Flanagan and determine, on the basis of those
factors, whether they provide a strong enough reason
to justify the potential disruption in trial that might
result in the course of a midtrial change in representa-
tion. If the trial court determines that the three Flana-
gan factors do not provide a strong enough reason to
justify a potential disruption, it is not necessary for it
to make a finding that a disruption in the proceedings
will occur because the court has already determined
that there is no benefit to be gained by granting the
defendant’s request for self-representation. If, on the
other hand, the balance of those factors weighs in favor
of a defendant’s right to self-representation, he must be
afforded that right, even if trial has already commenced.
  Here, unlike in Flanagan II, we do not have the
benefit of a thorough, written decision, and the trial
court did not state whether each of the Flanagan fac-
tors weighed in favor of or against the defendant, nor
did it address any potential disruption of the proceed-
ings. Nevertheless, the trial court clearly considered the
relevant Flanagan factors in evaluating the defendant’s
request for self-representation and determined that the
first factor, in particular, did not weigh in favor of grant-
ing his request. The trial court determined that the
defendant’s reasons for wanting to represent himself
would ultimately waste the court’s time and be prejudi-
cial to the defendant. Accordingly, because the court
determined that two of the Flanagan factors did not
provide a strong enough reason to justify a potential
disruption in the proceedings, the court was not
required to make any finding as to whether a disruption
would actually occur. We therefore find no basis to
conclude that the trial court abused its discretion in
denying the defendant’s clear and unequivocal request
for self-representation.
                             II
   The defendant next claims that the state violated his
privilege against self-incrimination under the fifth and
fourteenth amendments, which provide that no person
shall be compelled in any criminal case to be a witness
against himself. As a corollary to the privilege against
self-incrimination, the United States Supreme Court
held in Doyle v. Ohio, 426 U.S. 610, 617–18, 96 S. Ct.
2240, 49 L. Ed. 2d 91 (1976), that a state may not use
a defendant’s post-Miranda silence to imply that he is
guilty of the crime charged. The defendant argues that
the state violated Doyle in his case by using his post-
Miranda silence and demeanor to imply that he had
killed Javon Zimmerman.
   The following additional facts are relevant to this
claim. At trial, Patrick Meehan, a detective with the
state police, testified that he had interviewed the defen-
dant after his arrest on May 17, 2012, but that the defen-
dant refused to allow the interview to be recorded.
After advising the defendant of his Miranda rights, Mee-
han told him that he wanted to discuss the shooting of
Javon Zimmerman at R.J.’s Cafe´ and the defendant’s
possible involvement in that shooting. The defendant
told Meehan that he had been at R.J.’s Cafe´ at the time
of the murder, that he had an altercation with Javon
Zimmerman in the parking lot, and that he ran away
after the altercation. When Meehan asked the defendant
if he had murdered Javon Zimmerman, the defendant
did not reply, and just gave ‘‘a blank stare’’ and
shrugged.9 Following his refusal to answer that ques-
tion, the defendant continued to answer questions
about whether he had touched the car that Javon Zim-
merman had been in when he arrived at R.J.’s Cafe´,
and about his history with the Zimmermans. He also
agreed to provide a DNA sample to the police.
  The defendant testified on his own behalf. He told
the jury about the ongoing feud he had with Javon
Zimmerman, but explained that he had been trying to
get out of the drug ‘‘game.’’ The defendant described the
events on the morning of Javon Zimmerman’s murder as
follows. The defendant admitted that he was at R.J.’s
Cafe´ on the evening of May 11, 2012, and into the morn-
ing hours of May 12. The defendant was watching from
inside the entryway of the bar as Javon Zimmerman’s
car pulled into the parking lot, and he saw Tyquan
Bailey get out of the car. The defendant walked outside
and spoke briefly with Bailey, and they were then joined
by the defendant’s friend. As they were talking, Javon
Zimmerman jumped out of the vehicle and started yell-
ing at Bailey for speaking to the defendant and his
friend. The defendant then heard gunshots, saw a flash,
and took off running. Although the defendant denied
being the shooter, he declined to name the person who
had fired the gun, simply stating that it was his ‘‘boy.’’
   During cross-examination, the prosecutor pressed
the defendant about his refusal to provide the name of
the person he allegedly saw shoot Javon Zimmerman.
In particular, the prosecutor asked the defendant if,
during the course of his four hours of questioning by
police, he ever told them that he knew the identity of
the real murderer. The prosecutor said, ‘‘When he asks
you if you shot him, you don’t say—’’ and the defendant
interrupts to say, ‘‘Nothing.’’ The prosecutor continued,
‘‘why does everybody keep pointing the finger at me?
You don’t say, I didn’t do this. You don’t say, this my
life we’re talking about. I got kids. I would never shoot
somebody in the middle of a parking lot with witnesses
around. You say none of that.’’ The defendant agreed,
stating, ‘‘I say nothing,’’ explaining, ‘‘I didn’t answer all
of [Meehan’s] questions because when he asked me
what happened that night I told him I don’t want to
even get into that.’’
   During its closing argument, the state mentioned the
defendant’s refusal to answer Meehan’s question about
whether he had killed Javon Zimmerman: ‘‘Interview
with Detective Meehan. We don’t have any audio or
video of that; [the defendant] wouldn’t allow it. But
the important part about that, well, Detective Meehan
stressed—you decide what is the important part. But
Detective Meehan stressed, he is all over the place in
the first part. The Zimmermans; the killers; they bring
people up to pull the trigger. Javon you know was there,
and on and on about that. Did you do it? The shrug
basically told you what I did.’’
   The defendant claims that the state improperly used
his post-Miranda silence and demeanor to imply his
guilt and that this constitutional violation was harmful.
More specifically, the defendant alleges that the state’s
use of his failure to answer Meehan’s questions about
whether he had killed Javon Zimmerman violated the
rationale of Doyle, which held that it is a violation of
due process to use a defendant’s post-Miranda silence
to impeach him at trial. The state contends, however,
that the defendant did not invoke his right to remain
silent, and thus that no Doyle violation occurred. More-
over, the state argues, even if such a violation did occur,
it was harmless error.
   The defendant did not preserve this claim at trial and
now seeks Golding review. Under Golding, ‘‘a defen-
dant can prevail on a claim of constitutional error not
preserved at trial only if all of the following conditions
are met: (1) the record is adequate to review the alleged
claim of error; (2) the claim is of constitutional magni-
tude alleging the violation of a fundamental right; (3)
the alleged constitutional violation . . . exists and
. . . deprived the defendant of a fair trial; and (4) if
subject to harmless error analysis, the state has failed to
demonstrate harmlessness of the alleged constitutional
violation beyond a reasonable doubt. In the absence of
any one of these conditions, the defendant’s claim will
fail.’’ (Emphasis in original; footnote omitted.) State v.
Golding, 213 Conn. 233, 239–40, 567 A.2d 823 (1989);
see also In re Yasiel R., 317 Conn. 773, 781, 120 A.3d
1188 (2015) (modifying third condition of Golding).
   The defendant has alleged a constitutional violation
and the record is adequate for review, and thus, he is
entitled to Golding review. The defendant cannot pre-
vail on his claim, however, because the third Golding
condition is not met: The defendant did not invoke his
right to remain silent, and thus the state’s use of his
post-Miranda silence did not constitute a constitutional
violation. See State v. Fluker, 123 Conn. App. 355, 363, 1
A.3d 1216, cert. denied, 298 Conn. 931, 5 A.3d 491 (2010).
   ‘‘The warnings mandated by [Miranda v. Arizona,
384 U.S. 436, 467–73, 86 S. Ct. 1602, 16 L. Ed. 2d 694
(1966)], as a prophylactic means of safeguarding Fifth
Amendment rights . . . require that a person taken
into custody be advised immediately that he has the
right to remain silent, that anything he says may be
used against him, and that he has a right to retained or
appointed counsel before submitting to interrogation.
Silence in the wake of these warnings may be nothing
more than the arrestee’s exercise of these Miranda
rights. Thus, every post-arrest silence is insolubly
ambiguous because of what the State is required to
advise the person arrested. . . . Moreover, while it is
true that the Miranda warnings contain no express
assurance that silence will carry no penalty, such assur-
ance is implicit to any person who receives the warn-
ings. In such circumstances, it would be fundamentally
unfair and a deprivation of due process to allow the
arrested person’s silence to be used to impeach an
explanation subsequently offered at trial.’’ (Citations
omitted; internal quotation marks omitted.) Doyle v.
Ohio, supra, 426 U.S. 617–18.
   In applying the rationale of Doyle, Connecticut appel-
late courts have found that a violation has occurred in
two types of cases. First are cases in which the defen-
dant has made it clear that he does not want to answer
any questions relating to the commission of the crime.
Thus, in State v. Morrill, 197 Conn. 507, 529–31, 498
A.2d 76 (1985), the defendant approached the police to
provide information regarding a murder, but refused to
answer any questions about the nature of his informa-
tion before having a deal in place with the state’s attor-
ney. The defendant did answer the police officer’s
background questions about his education and physical
and mental condition. Id., 530. When the police officer
asked him whether he had committed the murder, how-
ever, the defendant did not respond the first two times
he was asked. Id., 530–31. The third time, he ‘‘sarcasti-
cally answered, ‘No, is that what you want to hear?’ ’’
Id., 531. Our Supreme Court held that ‘‘[t]he testimony
concerning the defendant’s refusal to answer questions
specifically implicating him in the crime was in effect
an impermissible comment upon the defendant’s exer-
cise of his rights under the fifth amendment to remain
silent and not to incriminate himself. The testimony
was not necessary to explain the context of other state-
ments . . . nor to rebut an unfounded inference that
its absence might inspire. . . . The trial court therefore
erred in admitting this evidence concerning the defen-
dant’s nonresponse to [the police officer’s] accusatory
inquiries.’’10 (Citations omitted.) Id., 538; see also State
v. Bereis, 117 Conn. App. 360, 378–79, 978 A.2d 1122
(2009) (use of defendant’s refusal to answer any ques-
tions a Doyle violation, but harmless).
   Second are cases in which the defendant has started
to answer questions, and then clearly has invoked his
right to remain silent and to stop answering questions.
In State v. Montgomery, 254 Conn. 694, 712, 759 A.2d
995 (2000), the defendant was being questioned by
police about a murder. The defendant answered ques-
tions about purchasing a rifle and about his prior inter-
actions with the victim, but denied killing her. Id. When
the police officer later asked him if the killing was
premeditated or a crime of passion, ‘‘[t]he defendant
did not respond verbally to [the] question, but tears
welled up in his eyes, he began to shake and signaled
for a nurse to terminate the interview. The police then
asked the defendant no further questions.’’ Id., 712. Our
Supreme Court concluded that ‘‘[a]lthough the defen-
dant initially responded to [the police officer’s] ques-
tions, he subsequently decided to stop answering
questions and terminated the interview. There is no
question that the defendant, in concluding the inter-
view, was invoking his right to remain silent.’’11 Id., 715.
  A Doyle violation does not occur, however, where
the defendant has not invoked his right to remain silent
or has remained ‘‘selectively silent,’’ as in State v. Tal-
ton, 197 Conn. 280, 497 A.2d 35 (1985), and State v.
Taft, 25 Conn. App. 149, 593 A.2d 973, cert. denied, 220
Conn. 918, 597 A.2d 343 (1991). In Talton, a police
officer testified at the defendant’s trial that he had inter-
viewed him about an alleged sexual assault. The defen-
dant answered questions about where he had been at
the time of the alleged assault and about his sexual
history with the victim. State v. Talton, supra, 293. The
defendant claimed that he had sexual relations with a
woman other than the victim on the evening of the
alleged assault, but refused to provide police with her
name, saying, ‘‘I’d rather not tell you. I don’t want to
tell you.’’ (Internal quotation marks omitted.) Id. Our
Supreme Court held that Doyle was inapplicable
because ‘‘the defendant did not remain silent after he
was arrested and advised of his rights. After being given
Miranda warnings, the defendant clearly chose to
forego his right to remain silent. Once an arrestee has
waived his right to remain silent, the Doyle rationale is
not operative because the arrestee has not remained
silent and an explanatory statement assuredly is no
longer ‘insolubly ambiguous.’ By speaking, the defen-
dant has chosen unambiguously not to assert his right
to remain silent. He knows that anything he says can
and will be used against him and it is manifestly illogical
to theorize that he might be choosing not to assert the
right to remain silent as to part of his exculpatory story,
while invoking that right as to other parts of his story.
While a defendant may invoke his right to remain silent
at any time, even after he has initially waived his right
to remain silent, it does not necessarily follow that he
may remain ‘selectively’ silent. We need not, however,
in this case, decide the boundaries of intermittent asser-
tion of the right to remain silent because, as the trial
court found, the defendant’s expression of a disinclina-
tion to answer one question was not tantamount to any
assertion of his fifth amendment right. The defendant
talked freely with the two officers who arrested him.
In response to their questions, he voluntarily discussed
with them his version of the events of the evening in
question. In refusing to divulge the name of his alleged
companion, he merely said ‘I’d rather not tell you. I don’t
want to tell you.’ He did not ask that the interrogation be
ended or indicate reluctance to answer other inquiries.
Under these circumstances, because the defendant
failed to invoke his fifth amendment right to remain
silent, the evidence was neither impermissibly elicited
nor improperly admitted.’’ Id., 295–96.
  State v. Taft, supra, 25 Conn. App. 149, is strikingly
similar to the present case. In that case, police were
interrogating the defendant about his receipt of a stolen
car. Id., 151. During the interrogation, the defendant
said that a man had given him the car and that he had
been living in the car. Id. However, ‘‘[w]hen asked if
he knew that the car was stolen, the defendant did not
immediately answer but looked down, smiled,
shrugged, smirked. The interrogation went on to other
topics and eventually ended after about one hour.’’ Id.
This court held that the state’s use of the defendant’s
selective silence did not violate the defendant’s fifth
and fourteenth amendment privilege against self-
incrimination, reasoning as follows: ‘‘By speaking, the
defendant has chosen unambiguously not to assert his
right to remain silent. He knows that anything he says
can and will be used against him and it is manifestly
illogical to theorize that he might be choosing not to
assert the right to remain silent as to part of his exculpa-
tory story, while invoking that right as to other parts
of his story. While a defendant may invoke his right to
remain silent at any time, even after he initially waived
his right to remain silent, it does not necessarily follow
that he may remain selectively silent. . . . [T]here
must be some indication that the defendant has invoked
the right to remain silent. . . . We do not view the
defendant’s response and gestures as an invocation of
the right to remain silent. . . . We conclude that the
defendant’s statements were properly admitted, includ-
ing [the police officer’s] testimony regarding the defen-
dant’s gestures, and, therefore, a proper subject for
prosecutorial comment in closing argument.’’ (Citations
omitted; internal quotation marks omitted.) Id., 152–53;
see also State v. Lytell, 206 Conn. 657, 662–63, 539
A.2d 133(1988) (court properly admitted evidence of
defendant’s refusal to provide information about alibi
witness where defendant continued to answer ques-
tions thereafter).
  In the present case, we conclude that the state’s use
of the defendant’s failure to answer questions about
whether he killed Javon Zimmerman, asked in the midst
of a police interview, was not a Doyle violation. The
defendant remained selectively silent when asked if
he had committed the crime, yet answered questions
before and after about his relationship with the victim
and his whereabouts on the morning of the victim’s
murder. Thus, unlike the defendant in Morrill, the
defendant did not refuse to answer any questions about
the crime, and in fact, was quite forthcoming about
details relating to his relationship with the victim and
his presence at the scene of the murder. See State v.
Morrill, supra, 197 Conn. 529–31. This forthrightness,
moreover, came after Meehan had told the defendant
that the purpose of the interview was to discuss Javon
Zimmerman’s murder. The only detail that the defen-
dant refused to discuss was the identity of the shooter.
   The defendant urges us to conclude that this case is
different from other cases of selective silence because
the only question that the defendant refused to answer
was the ultimate inculpatory question—did you kill
Javon Zimmerman? The defendant claims that the use
of his silence on this ultimate question violates the very
essence of the privilege against self-incrimination. We
disagree. The question asked of the defendant in Taft
was also the ultimate inculpatory question of whether
the defendant knew the car he had received was stolen.
State v. Taft, supra, 25 Conn. App. 151. Here, as in Taft,
there was no indication that the defendant was invoking
his right to remain silent upon being asked that ques-
tion. He continued to answer questions thereafter and
did not stop the interview, as had the defendant in
Montgomery. See State v. Montgomery, 254 Conn. 711.
We thus conclude that the state’s use of the defendant’s
post-Miranda silence during direct examination, cross-
examination, and in its closing argument was not a
violation of his fifth and fourteenth amendment privi-
lege against self-incrimination.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 53a-54a (a) provides: ‘‘A person is guilty of murder
when, with intent to cause the death of another person, he causes the death
of such person or of a third person or causes a suicide by force, duress or
deception; except that in any prosecution under this subsection, it shall be
an affirmative defense that the defendant committed the proscribed act or
acts under the influence of extreme emotional disturbance for which there
was a reasonable explanation or excuse, the reasonableness of which is to
be determined from the viewpoint of a person in the defendant’s situation
under the circumstances as the defendant believed them to be, provided
nothing contained in this subsection shall constitute a defense to a prosecu-
tion for, or preclude a conviction of, manslaughter in the first degree or
any other crime.’’
   2
     The sixth amendment provides that an accused in all criminal prosecu-
tions shall have the right to representation by counsel. U.S. Const., amend. VI.
   3
     The sixth amendment right to counsel is applicable to the states through
the fourteenth amendment. Gideon v. Wainwright, 372 U.S. 335, 341, 83 S.
Ct. 792, 9 L. Ed. 2d 799 (1963).
   4
     See Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed.
2d 694 (1966).
   5
     The fifth amendment provides that no person shall be compelled in any
criminal case to be a witness against himself. U.S. Const., amend. V.
   6
     The fifth amendment privilege against self-incrimination is applicable to
the states through the fourteenth amendment due process clause. Malloy
v. Hogan, 378 U.S. 1, 6, 84 S. Ct. 1489, 12 L. Ed. 2d 653 (1964) (‘‘[w]e
hold today that the Fifth Amendment’s exception from compulsory self-
incrimination is also protected by the Fourteenth Amendment against abridg-
ment by the States’’).
   7
     It is not clear from the record what the defendant meant by ‘‘acing’’ his
police records.
   8
     When the defendant made his first purported request for self-representa-
tion, the court had mentioned the ‘‘procedural aspects’’ of it ‘‘being at the
absolute eve of the trial and the witnesses being called [are] here to start
. . . .’’
   9
     The defendant testified as follows:
   ‘‘[The Prosecutor]: Eventually, do you ever ask him if he murdered
Javon Zimmerman?
   ‘‘[Meehan]: Yes, sir.
   ‘‘[The Prosecutor]: What does he say?
   ‘‘[Meehan]: He doesn’t reply. He doesn’t—he doesn’t admit it or deny it.
It’s just a blank stare and—
   ‘‘[The Prosecutor]: Is there any response to your question at all at that
point?
   ‘‘[Meehan]: Just some nonconfirmatory like shrugs.
   ‘‘[The Prosecutor]: What do you tell him in terms of anybody who had
come forward to point the finger at him? What do you tell [the defendant]
with regard to people coming forward and pointing the finger, thus far five
days after the shooting?
   ‘‘[Meehan]: Well, we had said we had heard that there were witnesses
that saw you do the shooting in the parking lot, and he just doesn’t reply.
   ‘‘[The Prosecutor]: No response?
   ‘‘[Meehan]: No verbal response.
   ‘‘[The Prosecutor]: No confirmation that he did it?
   ‘‘[Meehan]: No.
   ‘‘[The Prosecutor]: No denial that did it?
   ‘‘[Meehan]: No denial.
   ‘‘[The Prosecutor]: What happens next?
   ‘‘[Meehan]: We get into a little bit further discussion about the car and,
again, he said, he was adamant, he was not in the car. So, we asked him if
he would provide a DNA sample for some comparative testing, and he
voluntarily gave that; he had no problem with that.
   ‘‘[The Prosecutor]: Does he indicate a willingness to talk to you again?
   ‘‘[Meehan]: He does. He was pretty cooperate with us. He just wouldn’t
answer any questions specifically with regard to that shooting. He would
talk about history with the Zimmermans and after, and his kids and his kids’
mother, and all of that, but he said he was concerned about it, sounded like
his kids and their mother in New Haven. So, he said something to the effect
of, I basically told you what happened. I need a couple of days to make
sure that my family, my kids, and that girl in New Haven are safe, and then
maybe I’ll talk to you guys again.’’
   10
      Our Supreme Court also held that the improper use of the defendant’s
silence against him constituted harmful error and remanded the case for a
new trial. State v. Morrill, supra, 197 Conn. 539 (‘‘We have previously noted
that comment upon the silence of the accused as a prosecutorial technique
is often a crooked knife, and one likely to turn in the prosecutor’s hand.
The infusion of harmlessness into error must be the exception, applicable
in circumstances few and discrete, and to be sparingly employed. . . . The
evidence in this case was largely circumstantial, involving a delicate exercise
of the factfinding function of the jury. We cannot say, as we must in order
to hold harmless an error of constitutional magnitude . . . that it is clear
beyond a reasonable doubt that the jury would have returned a verdict of
guilty absent this impermissible testimony . . . and we therefore conclude
that the error in admitting it requires that the defendant be granted a new
trial. [Citations omitted; internal quotation marks omitted.]).
   11
      Our Supreme Court concluded that the constitutional violation in Mont-
gomery was harmless. See State v. Montgomery, supra, 254 Conn. 718–19
(‘‘We conclude that the Doyle violation in the present case was harmless
beyond a reasonable doubt. The prosecutor did not attempt repeatedly to
introduce evidence of the defendant’s silence. Nor did the prosecutor men-
tion that evidence during his closing argument. Instead, the prosecutor
focused on the state’s strong case against the defendant, including the
incriminating responses that the defendant gave to the police before termi-
nating the interview with Lombardo. Furthermore, the other evidence intro-
duced by the state overwhelmingly demonstrated the defendant’s guilt
beyond a reasonable doubt.’’).